DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s election filed January 11, 2021. Claims 1-20 are pending, in which claims 9-13 are non-elected without traverse.
 
  Election/Restrictions
 Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in Paper dated January 11, 2021.

Claim Rejections - 35 USC § 112
Claims 2-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claim 2, last line: the phrase “the second barrier walls” (“walls” in plural) lacks proper antecedent basis.  
 
	(Other claims are rejected as depending on rejected base claim).  
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8,14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (2017/0117502).
Re-claims 1,14: Park teaches (at Figs 1-3; para 67-109) a display panel, comprising a driving circuitry and a display panel, and the driving circuitry configured to provide a driving voltage to the display panel, wherein the display panel comprises: a substrate 100 comprising a display area (DA; para 68-71) and a non-display area (PA as peripheral area) disposed around the display area; a first barrier layer (740,730 in Figs 2-3; or 710 in Figs 2-3; para 95-101) disposed on the non-display area and disposed around an edge of the display area (Fig 1A-1B,2); and a second barrier layer (970,980  in Figs 2-3, para 101; or 1120,930 in Figs 2-3) disposed on the first barrier layer 710; wherein the second barrier layer comprises at least two rings (970,980 in Figs 2-3; or 1120.930 in Figs 2-3) of first barrier walls, and the first barrier walls are disposed around the display area (Figs 1A-1B,2-3). Re-claims 2,15:  wherein the first barrier layer 740,730 comprises at least one ring of second barrier wall (Figs 2-3,1A, para 95-101), the second barrier wall is disposed around the edge of the display area (DA), and at least one ring of the first barrier wall 980 is disposed on each ring of the second barrier walls 740.  Re-claims 3,16:  wherein the first barrier layer comprises a first ring (920,1110 in Figs 2-3; para 95-101) of second barrier wall and a second ring (710,930,1120 in Figs 2-3; para 95-101) of second barrier wall arranged at interval on the non-display area, the first ring 920 of second barrier wall is disposed around the edge of the display area (AA) , the second ring 710/930/1110 of second barrier wall is disposed around the first ring 920/1110  of second barrier wall, and a height of the second ring of second barrier wall is greater than a height of the first ring of second barrier wall (as shown Figs 2-3; para 95-101).  Re-claims 4,17:  further comprising a metal layer (400 in Figs 2-3, para 91; or 630 in Figs 2-3, para 94), a first insulation layer 700,500 (para 95,92) , and a first pixel electrode 820 (para 105-106; Figs 2-3) sequentially disposed on the substrate, the metal layer, the first insulation layer, and the first pixel electrode laminatedly disposed on the substrate to form a channel and a plurality of protrusions on two sides of the channel, wherein the first ring 920,1110 of second barrier wall is disposed in the channel, and the second ring (710,930,1120; Figs 2-3)  of second wall is disposed on the protrusions. Re-claims 5,18: wherein two rings 980,970 (Figs 2-3; para 95,101) of the first barrier walls are arranged at interval on the first ring of second barrier wall, and the two rings 960,950 (Figs 2-3; para 95,101) of the first barrier walls 

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822